Exhibit32.2 CERTIFICATION In connection with the Quarterly Report on Form 10-Q of Biovest International, Inc. (the “Company”) for the three and six months ended March31, 2013, as filed with the Securities and Exchange Commission on the date hereof (the “Form 10-Q”), I, Brian D. Bottjer, Acting Chief Financial Officer and Controller of the Company, hereby certify, pursuant to 18 U.S.C. Section1350, as adopted pursuant to Section906 of the Sarbanes-Oxley Act of 2002, that: (1) The Form 10-Q fully complies with the requirements of Section13(a) or 15(d) of the Securities Exchange Act of 1934, as amended; and (2) The information contained in the Form 10-Q fairly presents, in all material respects, the financial condition and results of operations of the Company. Dated: May15, 2013 /s/ Brian D. Bottjer Brian D. Bottjer, CPA Acting Chief Financial Officer; Controller This certification accompanies the Form10-Q to which it relates, is not deemed filed with the Securities and Exchange Commission, and is not to be incorporated by reference into any filing of Biovest International, Inc. under the Securities Act of 1933, as amended, or the Securities Exchange Act of 1934, as amended (whether made before or after the date of the Form10-Q), irrespective of any general incorporation language contained in such filing.
